UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-1442


WILLIAM C. MITCHELL,

                Plaintiff - Appellant,

          v.

AL CANNON, Sheriff, personally and in his official capacity;
CHARLESTON COUNTY SHERIFF DEPARTMENT; STEPHEN C. GATES,
Deputy, personally; TIMOTHY RICHARD BRANHAM, personally;
CYPRESS RECOVERY,

                Defendants – Appellees,

          and

CHAD W. ROOD, Deputy,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:07-cv-03259-PMD)


Submitted:   January 26, 2010              Decided:   February 22, 2010


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William C. Mitchell, Appellant Pro Se. Robin Lilley Jackson,
SENN, MCDONALD & LEINBACK, LLC, Charleston, South Carolina;
James Chaplin Cox, III,      GRIER   LAW   FIRM,   Columbia,   South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           William C. Mitchell appeals the district court’s order

accepting the recommendation of the magistrate judge, granting

the   defendants    summary    judgment,    and   dismissing    Mitchell’s

action with prejudice.        We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.        Mitchell v. Cannon, No. 2:07-cv-03259-

PMD   (D.S.C.   Apr.   1,   2009).   We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                     3